537 U.S. 1099
BREUERv.JIM'S CONCRETE OF BREVARD, INC.
No. 02-337.
Supreme Court of United States.
January 10, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT.


2
C. A. 11th Cir. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served on opposing counsel on or before 3 p.m., Friday, February 14, 2003. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 10, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 24, 2003. This Court's Rule 29.2 does not apply. Reported below: 292 F.3d 1308.